Case 2:19-cv-09881-RGK-JEM Document 52 Filed 03/01/21 Pagelofi1 Page ID #:511

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:19-cv-09881-RGK-JEM Date March 1, 2021

 

 

Title Brian Whitaker v. Pasadena Restaurant, Inc. et al

 

 

Present: The Honorable R.GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Sharon L. Williams Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE & ORDER OF
CONTINUANCE

On January 8, 2021, Plaintiff filed an Application for Default Judgment against
Defendant Pasadena Restaurant, Inc. (ECF No. 48), which the Court denied due to Plaintiff's
failure to comply with the requirements of Rule 55 of the Federal Rules of Civil Procedure. (See
ECF No. 51). Though the Court denied Plaintiff's Application, Defendant remains in default.
Yet Plaintiff has failed to file a renewed Application for Default Judgment.

Any renewed Application for Default Judgment shall be filed no later than Friday,
March 5, 2021. Failure to timely move for default judgment or to remedy the deficiencies in
Plaintiff's previous application may result in immediate dismissal of Plaintiff's Complaint for
failure to prosecute.

The Pretrial Conference and Court Trial, currently set for March 8, 2021 and March 16,
2021, respectively, are hereby VACATED.

IT IS SO ORDERED.

 

Initials of Preparer

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 1
